EXHIBIT 10.3




BIOACCELERATE, INC.
 
March 9th, 2005
 
Inncardio Inc
712 Fifth Avenue
New York, NY, 10019
Attn: President and CEO


 
Re: Credit Facility
 
Gentlemen:
 
BIOACCELERATE, INC (“BIOACCELERATE, INC”) is pleased to make available to
Inncardio, Inc. (the “Company”) a senior, secured credit facility (the “Credit
Facility”), pursuant to which BIOACCELERATE, INC shall provide the Company one
or more loans (each, a “Tranche”) in the aggregate principal amount of up to
Twelve Million Dollars ($12,000,000) dollars (the “Maximum Funded Amount”),
subject to the terms and conditions as hereinafter provided in this letter
agreement (this “Letter Agreement”).
 
The First Tranche (the “Initial Tranche”) will be payable to the Company or its
Creditors on an as needed basis and will be provided and funded to the Company
upon receipt of the following documents from the Company: (i) a grid promissory
note (the “Note”), executed by an authorized officer of the Company evidencing
the principal amount of funds available under the Credit Facility and the draw
down of the Initial Tranche (in the form attached hereto as Exhibit A), (ii) a
security agreement (the “Security Agreement”) and other collateral documents
pursuant to which certain assets and subsequently acquired assets of the Company
shall be pledged to secure the repayment of the indebtedness evidenced by the
Note (the “Security Documents”), executed by an authorized officer of the
Company (in the form attached hereto as Exhibit B), (iii) the warrant (as
defined herein), executed by an authorized officer of the Company, (iv) such
other documents, each in form and substance satisfactory to BIOACCELERATE, INC,
as BIOACCELERATE, INC shall reasonably request.
 
Subject to the conditions specified herein, additional Tranches shall be made
available on as needed basis (each a “Funding Date”). Each Additional Tranche
will be funded within two (2) business days following receipt by BIOACCELERATE,
INC on a Funding Date of a request for the funding of an Additional Tranche
(each, a “Request”) from the Company.
 
The Company covenants to use the proceeds of each Tranche solely for the
purposes as agreed with BIOACCELERATE, INC. In connection with the foregoing
covenant, BIOACCELERATE, INC shall have the right (the “Audit and Demand
Right”), subject to customary confidentiality provisions, at any time during the
term of the Note and for such extended period of time as indebtedness remains
outstanding under any Note to (a) audit and inspect the books and records of the
Company for the purpose of determining the use of proceeds from any Tranche at
reasonable times and with reasonable prior notice in accordance with the terms
and conditions of the Note or (b) demand reasonable evidence from the Company
that the Company is in compliance with the foregoing covenant, which evidence
the Company shall provide to BIOACCELERATE, INC promptly upon written request.
 
The repayment of this credit facility along with any interest due shall be via
the conversion of any outstanding amounts into equities of Inncardio Inc in the
event of a qualified financing.
 
Notwithstanding anything to the contrary provided herein or elsewhere,
BIOACCELERATE, INC shall have no obligation to fund a Tranche if at the time a
Request is received by BIOACCELERATE, INC and prior to when the funds requested
in the Tranche are sent, one or more of the following events shall have
occurred:
 
(i) There shall be any material change in the business, properties, assets,
results of operations, prospects or financial condition of the Company since
January 31, 2004;
 

--------------------------------------------------------------------------------


(ii) The Company shall be in breach of or default under any material contract,
license or other agreement or instrument; or
 
(iii) There shall have occurred (a) any domestic or international event, act or
occurrence which has materially disrupted, or is likely in the immediate future
to materially disrupt, the securities markets; (b) a general suspension of, or a
general limitation on prices for, trading in securities on the New York Stock
Exchange or the American Stock Exchange or in the over-the-counter market; (c)
any outbreak of major hostilities or other national or international calamity;
(d) any banking moratorium declared by a state or federal authority; (e) any
moratorium declared in foreign exchange trading by major international banks or
other persons; (f) any material interruption in the mail service or other means
of communication within the United States; (g) any change in the market for
securities in general or in political, financial, or economic conditions; or (h)
neither the Company nor any of its officers, directors and/or controlling
shareholders have become the subject of or a named party in any investigation or
action involving any regulatory or self-regulatory organization including, but
not limited to, the SEC, the NASD or any state and/or federal agency (each as
set forth in this clause (iii), a “Pro Rata Event”).
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the conflicts of laws
principles thereof. The parties hereto hereby agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby, shall be brought solely in
a federal or state court located in the City, County and State of New York. By
its execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same fall force and
effect as if personally served upon them in New York City. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements in an amount judicially
determined.
 
Any notice, consent, request, or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested addressed to the Company, at its principal office as first
provided above, Attention: CEO . And to BIOACCELERATE, INC at its addressed
provided above (or to such other address as either the Company and/or
BIOACCELERATE, INC shall provide in writing to the other party). Notices shall
be deemed to have been given on the date of receipt by the other party.
 
Very truly yours,
 
BIOACCELERATE, INC
 
By: /s/ Lee Cole  
Name: Lee Cole
Title: CEO
Accepted and agreed as of the
 
date first appearing above
 
INNCARDIO, INC.
 
By: /s/ Bernard Ross______ 
Name: Bernard Ross
Title: Chief Executive Officer



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTEEXHIBIT B



--------------------------------------------------------------------------------





FORM OF SECURITY AGREEMENT












--------------------------------------------------------------------------------



 